Citation Nr: 1123216	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  07-38 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood.  There is no evidence of flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks, difficulty in understanding complex commands, impairment of short or long-term memory, impaired judgment, impaired abstract thinking, or difficulty in establishing effective work and social relationships.  

2.  The evidence does not show that the Veteran's service-connected PTSD is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for PTSD, but no greater, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  Application of extraschedular provisions for the service-connected PTSD is not warranted.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating for his service-connected PTSD.

In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed, and a decision rendered.

The Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete application for benefits, VA is ordinarily required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that he/she is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

Further, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1)  veteran status; (2)  existence of a disability; (3)  a connection between the veteran's service and the disability; (4)  degree of disability; and (5)  effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court also explained that proper notification must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

The Court has also held, however, that VCAA notice is not required under circumstances where a claim for service connection is granted, a rating and an effective date are assigned, and the claimant files an appeal as to the evaluation assigned to that grant.  See Dingess v. Nicholson, 19 Vet. App. at 491 (in which the Court held that, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled").  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claim for an increased rating for his service-connected PTSD essentially fall within this fact pattern.  Prior to the RO's January 2007 grant of service connection for PTSD, the Veteran was notified (by an August 2006 letter) of the evidence needed to establish that underlying issue.  After receiving notice of the award of service connection for this disability here at issue, the Veteran perfected a timely appeal with respect to the rating initially assigned to the grant.  Clearly, no further section 5103(a) notice is required for this increased rating claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103, the record shows that the Veteran has been provided with various communications [including the notice of the January 2007 rating decision and the November 2007 statement of the case (SOC)] that contain notice of VA's rating criteria, his appellate rights, a summary of relevant evidence, citations to applicable law, and a discussion of the reasons for the decision made by the agency of original jurisdiction.  In short, the procedural requirements of the law have been satisfied.  No further due process development of notification of this increased rating claim is required.  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating this claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, and VA treatment records.  

Also, the Veteran was afforded a VA examination in January 2007.  The examination reports reflect that the examiner interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, the examination report contains sufficient information to rate the Veteran's PTSD under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Under these circumstances, the Board finds that VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

Additionally, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative, who has received all appropriate notifications.  In his November 2007 substantive appeal [VA Form 9], the Veteran declined the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision.

Analysis

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2010).  Diagnostic Code 9411 is deemed by the Board to be the most appropriate because it pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

100 percent:  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

70 percent:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

50 percent:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

30 percent:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

10 percent: Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (2010) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

The Veteran's service-connected PTSD is currently rated 10 percent disabling.  For the reasons expressed immediately below, the Board finds that the Veteran's PTSD symptoms warrant the assignment of a 30 percent rating under Diagnostic Code 9411.
As indicated above, a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

The Veteran was afforded a VA psychiatric examination in January 2007.  He reported that he experienced cold sweats and nightmares which occurred one to two times a month as well as intrusive thoughts although he had no reduction in sleep.  He was also easily startled by loud noises, avoided discussing his military service, and stated that his concentration was reduced.  He further noted that his relationship with his wife was "good," although his relationship with his sister was "strained."  His leisure activities consisted of riding horses and playing music.  

Upon examination, the VA examiner reported that the Veteran did not display any impairment of thought process or communication, delusions or hallucinations, inappropriate behavior, suicidal or homicidal ideation, memory loss or impairment, symptoms of depression, panic attacks, poor impulse control, sleep impairment, or mood disorders.  Additionally, the examiner indicated that the Veteran displayed a normal rate and flow of speech  and that he was oriented to person, place, and time.  Notably, the examiner described the Veteran's PTSD symptomatology as mild to moderate in severity.       

VA mental health evaluations dated from March to August 2007 document the Veteran's treatment for depression, nightmares, anxiety, and suspiciousness.  In particular, his mood was noted as "somewhat dysphoric."  He also reported during a May 2007 evaluation that he avoids watching news covering the war in Iraq because he finds himself becoming angry and depressed.  March and April 2007 evaluations indicated that the Veteran experienced mild levels of depression and moderate levels of anxiety.  Moreover, although the Veteran reported that he feels rested throughout the day and sleeps for 6 to 7 hours every night, he indicated that his sleep was interrupted and had nightmares.  He specifically reported during a March 2007 evaluation that his nightmares are of his military service in Vietnam as well as more general themes, and that he experienced them twice a week.  At that time, he stated that he had some intrusive thoughts and tearfulness as well as isolative and guarded behavior.  Pertinently, the Veteran also reported during a June 2007 evaluation that his most distressing symptoms with respect to his PTSD is his distrust of others which caused difficulty making friends.  However, the VA mental health evaluations do not document any report of panic attacks, and the Veteran's memory was reported as "good" with no evidence to the contrary.  
 
In short, although the Veteran does not have mild memory loss or panic attacks, which are symptomatology consistent with the assignment of a 30 percent rating, the Board finds that the impact of the Veteran's PTSD on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 30 percent rating.  See 38 C.F.R. § 4.7 (2010).  Criteria for the assignment of a 30 percent rating, which have arguably been met or approximated include depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  

The Board also observes that the Veteran has been assigned GAF scores between 65 and 70, which indicate mild impairment.  See the January 2007 VA examination report; see also a VA treatment record dated in May 2007.  This is more appropriately reflected in the assignment of a 30 percent disability rating.  

Based on the evidence of record, the Board concludes that symptomatology which warrants an increased rating of 30 percent is approximated.  See 38 C.F.R. § 4.7 (2010).

The Board also considered the assignment of a rating in excess of 30 percent.  
See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) [noting that when a veteran is not granted the maximum benefit allowable under the Rating Schedule, the pending appeal as to that issue is not abrogated].  For the reasons expressed immediately below, the Board has determined that the evidence does not support a conclusion that the Veteran has symptoms of occupational and social impairment, which would warrant the assignment of a 50, 70, or 100 percent disability rating.

With respect to the criteria for the assignment of a 50 percent disability rating, the Board notes that VA mental health evaluations document the Veteran's treatment for mood stability.    

However, the Veteran's VA evaluations and treatment records do not indicate a history of flattened affect, impairment of short and long-term memory, impaired judgment, impaired speech, panic attacks, difficulty understanding complex commands, impaired judgment, or impaired abstract thinking.    

With regard to difficulty in establishing effective work and social relationships, the Board observes the Veteran's report that his distrust of others has made it difficult for him to make friends.  However, the evidence of record shows that the Veteran has been married to his current wife for over seven years.  The March 2007 VA mental health evaluation shows that the Veteran's relationship with his wife as well as his children and grandchildren are "good," and that he has a couple friends.  Although his relationship with his sister is not close, he maintains a close relationship with his mother.  While the Veteran reported to the January 2007 VA examiner that he had a good relationship with his father when he was alive, he reported during the March 2007 VA mental health evaluation that his relationship with his father was not close.  Moreover, his hobbies included photography, music, and horseback riding.  Finally, the Veteran reported that he occasionally goes to church.  The January 2007 VA examination report also pertinently notes that the Veteran's family role functioning and social/interpersonal relationships were "good."    

With regard to work relationships, the evidence of record shows that the Veteran works full-time for a corporate manufacturer as a sales representative.  See a VA treatment record dated in March 2007; see also the Veteran's VA Form 9 dated in November 2007.  The Board notes the Veteran's report during a May 2007 VA mental health evaluation that his avoidance of flying and social interactions have prevented him from receiving promotions in his career.  He also reported on his VA Form 9 that he must work part-time some weeks and avoids pressure and work-related stress.  However, his employment has been described as "stable" in multiple mental health evaluation reports.  Moreover, the January 2007 VA examination report indicates that the Veteran's psychofunctional status in employment was "good."  

Based upon the evidence, the Board finds that the Veteran's  PTSD symptoms do not closely approximate the criteria for a 50 percent disability rating under 38 C.F.R. § 4.130.  The evidence does not demonstrate that the Veteran has occupational and social impairment with reduced reliability and productivity to  warrant a 50 percent rating under Diagnostic Code 9411.  While he arguably has disturbances of motivation and mood, he has not demonstrated flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Because the Veteran demonstrates only one out of the nine criteria for a 50 percent disability rating, the evidence of record does not support a conclusion that the Veteran has met the criteria for a 50 percent disability rating under 38 C.F.R. § 4.130.

With respect to the criteria for the assignment of a 70 percent disability rating, the Board notes that, as discussed above, the Veteran has difficulty adapting to stressful circumstances, to include his work.  

However, the Veteran's VA evaluations and treatment records do not indicate a history of suicidal ideation, obsessional rituals which interfere with routine activities, illogical, obscure, or irrelevant speech, or near-continuous panic or depression affecting the ability to function independently.  Nor is there evidence of spatial disorientation, neglect of personal appearance and hygiene, or inability to establish and maintain effective relationships.  Because the Veteran demonstrates only one out of the nine criteria for a 70 percent disability rating, the evidence of record does not support a conclusion that the Veteran has met the criteria for a 70 percent disability rating under 38 C.F.R. § 4.130.

The Board also considered the Veteran's entitlement to a 100 percent disability rating.  There is no indication of total occupational and social impairment, as would be required by such a rating.  Specifically, there is no evidence of gross impairment in thought processes and communication or grossly inappropriate behavior; nor is there persistent delusions and hallucinations, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives or own name.  The Veteran himself does not appear to endorse the severe symptoms which are consistent with a 100 percent rating.  

Moreover, there are no other factors which would lead the Board to conclude that a 50, 70, or 100 percent disability rating is warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [finding that the specified factors for each incremental rating are examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme].  A review of the medical evidence indicates that the Veteran's psychiatric symptomatology centers on his depression, anxiety, suspiciousness, and chronic sleep impairment.  These symptoms are more congruent with the assigned 30 percent disability rating.

Thus, a review of the evidence clearly indicates that symptomatology associated with the Veteran's PTSD most closely approximates that which allows for the assignment of a 30 percent disability rating.  See 38 C.F.R. § 4.7 (2010).  The appeal is allowed to that extent.

In Fenderson, supra, the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.

In the instant case, the Veteran's disability rating for PTSD has been initially evaluated as 10 percent disabling, effective from February 17, 2006, the date of his service connection claim.

It appears from the medical records and the Veteran's own statements that the PTSD symptomatology has not appreciably changed since the date of service connection.  Specifically, the VA mental health evaluations document the Veteran's depression, anxiety, suspiciousness, and sleep impairment.  The Board therefore believes that a 30 percent disability rating may be assigned for the entire period from February 17, 2006.  There appears to have been no time during which the schedular criteria for a 50, 70, or 100 percent rating were met or approximated.

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's PTSD.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) (2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  As discussed above, the evidence of record shows that the Veteran is currently employed full-time as a sales representative for a corporate manufacturer.  See the Veteran's VA Form 9 dated in November 2007.  The Veteran stated on his VA Form 9 that he must sometimes work part-time and avoids pressure and work-related stress.  However, as noted above, the criteria for the current 30 percent disability rating is "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  Although having no reason to doubt that the Veteran's PTSD symptomatology adversely impacts his employability, this is specifically contemplated by the newly assigned 30 percent schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  

In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture.  There is no evidence to suggest, nor does the Veteran so contend, that he has required frequent periods of hospitalization as a result of his PTSD symptomatology.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In granting the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran has not asserted, that he is unemployable because of his service-connected PTSD.  On the contrary, the Veteran has stated that he is currently employed as a sales representative for a corporate manufacturer.  See the Veteran's VA Form 9 dated in November 2007.  Accordingly, the issue of TDIU has not been raised in this case.  
ORDER

Entitlement to an initial 30 percent disability rating for service-connected PTSD is granted, subject to controlling regulations applicable to the payment of monetary benefits.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


